Exhibit 10.10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This amendment (this “Amendment”) is entered into as of this 31st day of
December, 2008, by and between Atlas Air, Inc., a Delaware corporation
(“Atlas”), and John W. Dietrich (the “Employee”).
     WHEREAS, the parties hereto previously entered into an amended and restated
employment agreement dated as of September 8, 2006 (the “Employment Agreement”);
and
     WHEREAS, in order to, among other things, comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), the parties hereto
wish to amend the Employment Agreement in accordance with the terms set forth
herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. A new sentence is added to the end of Section 1.3 of the Employment
Agreement to read as follows:
“Notwithstanding the foregoing, in the event that, as a result of an absence
because of mental or physical incapacity or other impairment, the Employee
incurs an earlier “separation from service” within the meaning of Section 409A,
the Employee shall on such date automatically be terminated from employment with
Atlas, and the Employment Period will terminate, as a result of Permanent
Disability.”
     2. Section 1.4 of the Employment Agreement is amended in its entirety to
read as follows:
     “1.4 “Change of Control” means the acquisition by any person, entity, or
“group” (within the meaning of Final Treasury Regulation § 1.409A-3(i)(5)(v)(B),
excluding for this purpose any employee benefit plan of Atlas or its affiliates)
of beneficial ownership (applying the attribution rules set forth in Final
Treasury Regulation § 1.409A-3(i)(5)(iii)) of greater than fifty percent (50%)
of the total voting power of the outstanding voting securities of either Atlas
or of Atlas Air Worldwide Holdings, Inc. (“Holdings”) entitled to vote generally
in the election of directors.”

 



--------------------------------------------------------------------------------



 



     3. The first sentence of Section 3.1 of the Employment Agreement is amended
in its entirety to read as follows:
     “Atlas will pay Employee a base annual salary (the “Base Annual Salary”) of
USD $467,500.00 per annum, payable in semi-monthly installments.”
     4. The penultimate sentence of Section 3.2 of the Employment Agreement is
amended in its entirety to read as follows:
“Any bonus paid under the Annual Incentive Plan will be paid no later than two
weeks following the completion of the year-end audit for the applicable year,
but in no event later than March 15 of the year following the applicable year.”
     5. The second sentence of Section 3.4 of the Employment Agreement is
amended in its entirety to read as follows:
     “Atlas reserves the right to discontinue participation in any health
insurance plan at any time, provided that Atlas will reimburse the Employee for
his cost of obtaining comparable health care benefits for him and his dependents
during the Employment Period, which reimbursement will be made by Atlas no later
than March 15 of the year following the year in which the expense being
reimbursed is incurred, provided that the Employee timely submits any such
reimbursement request to Atlas in accordance with procedures established by
Atlas from time to time.”
     6. Section 4.2(a) of the Employment Agreement is amended in its entirety to
read as follows:
     “(a) If the Employment Period is terminated by Atlas for reasons other than
Cause or if the Employment Period is terminated by the Employee for Good Reason,
and subject to the Employee’s execution of a general release upon terms and
conditions consistent with this Agreement and acceptable to Atlas and Employee,
which release must be presented to Employee upon or promptly after termination
of the Employment Period, fully executed and become effective before the
six-month anniversary of the date on which the Employment Period terminates,
then the Employee shall be entitled to receive:

  (i)   an amount equal to eighteen (18) months of the Employee’s then-current
monthly Base Salary, payable in a lump-sum on the first day of the seventh month
following the date on

2



--------------------------------------------------------------------------------



 



      which the Employment Period terminates (the “Lump-Sum Payment Date”);

  (ii)   in accordance with Atlas’ Relocation Policy for Executive
Homeowners/Renters in effect as of January 1, 2009 (or any subsequent Atlas
Relocation Policy that offers essentially the same (or better) benefits as those
provided for in the Relocation Policy in effect as of January 1, 2009),
(I) reimbursement for reasonable moving expenses actually incurred by the
Employee in relocating back to the Chicago, Illinois area, such reimbursement to
be made by Atlas no later than the end of the third year following the year in
which the Employment Period terminates, and (II) tax gross-up payments that
reimburse the Employee for any income taxes that the Employee incurs as a result
of the reimbursements made by Atlas under the preceding clause (I), with any
such gross-up payment to be made by Atlas no later than the end of the year
following the year in which the Employee remits the income taxes that are being
grossed up by the applicable payment; and     (iii)   continued coverage for a
period of twelve months immediately following the date on which the Employment
Period terminates under the health (medical, dental, and vision) and life
insurance programs of Atlas (or, if continued coverage under such Atlas programs
is not available or practicable, then receive coverage under substantially
similar individual health and life insurance policies for such twelve-month
period); provided that such coverage will cease immediately in the event the
Employee obtains comparable coverage in connection with subsequent employment.

     7. Section 4.2(b) of the Employment Agreement is amended in its entirety to
read as follows:
     “(b) Upon the death or Permanent Disability of the Employee during the
Employment Period, the Employment Period shall terminate and the Employee’s Base
Annual Salary that is accrued for the then-current pay period but unpaid as of
the date of such death or Permanent Disability shall be paid to the Employee or
the Employee’s personal representative, as applicable. In addition, upon the
Permanent Disability

3



--------------------------------------------------------------------------------



 



of the Employee, the Employee shall be entitled to the compensation, relocation
benefits, and benefit coverage set forth in Section 4.2(a) above. Further, upon
the death of the Employee, the Employee’s spouse or estate shall be entitled to
the compensation and relocation benefits set forth in Sections 4.2(a)(i) and
4.2(a)(ii) above, with the amount under Section 4.2(a)(i) above to be paid by
Atlas within ten (10) days immediately following the Employee’s date of death,
and the Employee’s spouse and covered dependents shall be entitled to the
benefit coverage set forth in Section 4.2(a)(iii) above.
     8. The third sentence of Section 4.2(d)(iii) of the Employment Agreement is
deleted in its entirety.
     9. A new Section 4.2(d)(iv) is added to the Employment Agreement to read as
follows:
     “(iv) If a reduction is made pursuant to subparagraph (i), such reduction
will be made, first, to any post-employment lump-sum payment being made to the
Employee under Sections 4.2(a) or 4.2(b) above, or Section 4.2(e) below, and
second, if further reductions are still required, to any post-employment benefit
coverage being provided to the Employee under such Sections.”
     10. A new Section 4.2(e) is added to the Employment Agreement to read as
follows:
     “(e) (i) If, within the twelve-month period immediately following a Change
of Control, the Employment Period is terminated by Atlas for reasons other than
Cause or if the Employment Period is terminated by the Employee for Good Reason,
and subject to the Employee’s execution of a general release upon terms and
conditions consistent with this Agreement and acceptable to Atlas and Employee,
which release must be presented to Employee upon or promptly after termination
of the Employment Period, fully executed and become effective before the
six-month anniversary of the date on which the Employment Period terminates,
then the Employee shall be entitled to (and not in addition to) the
compensation, relocation benefits, and benefit coverage set forth in
Section 4.2(a) above, except that the amount of the lump-sum payment under
Section 4.2(a)(i) above shall be equal to twenty four (24) months of the
Employee’s then-current monthly Base Salary.

4



--------------------------------------------------------------------------------



 



     (ii) If, within the six-month period immediately following a termination of
the Employment Period by Atlas for reasons other than Cause or by the Employee
for Good Reason, a Change of Control occurs, then, in addition to the lump-sum
payment set forth in Section 4.2(a)(i) above, the Employee shall receive a
lump-sum payment on the Lump-Sum Payment Date equal to six (6) months of the
Employee’s then-current monthly Base Salary.”
     11. A new Section 4.2(f) is added to the Employment Agreement to read as
follows:
     “(f) Notwithstanding any other provision of this Agreement to the contrary,
because the Employee is a “specified employee” (as that term is defined in
Section 409A), to the extent that any payment or benefit under this Agreement
constitutes an amount payable or benefit to be provided under a “nonqualified
deferred compensation plan” (as defined in Section 409A) upon or as a result of
a “separation from service” (as defined in Section 409A) and which is not exempt
from Section 409A, then, notwithstanding any other provision in this Agreement
to the contrary, such payment or benefit provision will not be made to the
Employee during the six-month period immediately following his “separation from
service” date. Instead, on the first day of the seventh month following such
“separation from service” date, all amounts that otherwise would have been paid
or provided to the Employee during that six-month period, but were not because
of this provision, will be paid or provided to the Employee, with any cash
payment delayed during such six-month period to be made to the Employee in a
single lump sum.”
     12. The title of Section 5.3 (“Arbitration”) of the Employment Agreement
should be deleted in its entirety and replaced with the title “Disputes,” In
addition, the penultimate sentence of the last paragraph of Section 5.3 of the
Employment Agreement is deleted in its entirety and replaced with the following
six sentences:
     “In any legal proceedings relating to this Agreement, the Parties shall
equally divide all costs and expenses incurred in such proceeding and related
legal proceedings; provided, however, that the Employee shall, if successful, be
entitled to recover all of his costs and expenses (including attorneys’ fees).
Any amount payable by Atlas pursuant to the immediately preceding sentence will
be paid as follows: (i) if the dispute has not been resolved by the end of any
calendar year subsequent to the time that a proceeding relating to such dispute
has been commenced, then Atlas shall reimburse the Employee by no later than
December 31 of the

5



--------------------------------------------------------------------------------



 



following calendar year for all costs and expenses (including attorneys’ fees)
incurred by the Employee during such calendar year for such proceeding, provided
that the Employee will be required to repay such amounts promptly to Atlas upon
the resolution of such dispute unless he is successful as to such dispute; and
(ii) upon resolution of the dispute, Atlas shall reimburse the Employee by no
later than December 31 of the calendar year following the year in which such
resolution occurs for all costs and expenses (including attorneys’ fees)
incurred by the Employee for such proceeding during the calendar year in which
such resolution occurs, but only if the Employee is successful as to such
dispute. Notwithstanding the foregoing, in no event will the Employee be
reimbursed for any costs or expenses under clauses (i) or (ii) of the
immediately preceding sentence later than sixty (60) days after the dispute has
been resolved. The reimbursement right set forth in this paragraph shall be
limited, to costs and expenses (including attorneys’ fees) incurred during the
Employee’s employment with Atlas and during the ten-year period immediately
thereafter. Any amount paid by Atlas in any year under this paragraph will not
be affected by the amount of any payment made by Atlas pursuant to this
paragraph in any other year, and under no circumstances will the Employee by
permitted to liquidate or exchange the benefit afforded him in this paragraph
for cash or any other benefit. This benefit is subject to the limitations set
forth in Section 4.2(f) above.”
     13. Continued Validity of the Employment Agreement. Except as amended and
superseded by this Amendment, the Employment Agreement will remain in full force
and effect, will continue to bind the parties hereto, and will continue to
govern the terms and conditions of the Employee’s continued employment with
Atlas. To the extent that the terms of this Amendment conflict or are
inconsistent with the terms of the Employment Agreement, the terms of this
Amendment will govern.
     14. Amendment Effective Date. This Amendment will become binding and
effective on December 31, 2008.
     15. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of law.
     16. Counterparts. This Amendment may be executed in several counterparts,
each of which will be deemed to be an original, and all such counterparts when
taken together will constitute one and the same original.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to your
Employment Agreement dated September 8, 2006, on the day and year first written
above, to be effective as of December 31, 2008.

              ATLAS AIR, INC.   JOHN W. DIETRICH    
 
           
By:
  /s/ Adam R. Kokas
 
  /s/ John W. Dietrich
 
    Name: Adam R. Kokas         Title:   Senior Vice President,        
 
      General Counsel, Chief Human        
 
      Resources Officer & Secretary        

7